IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00329-CV
No. 10-08-00354-CV
 
margaret meece, patrick meece,
and margaret hiebeler, 
                                                                                    Appellants
 v.
 
occ construction corporation
                                                                                    Appellee
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court No. 03-001642-CV-361
Consolidated with No.
03-001643-CV-361
 

ORDER

 
The original appellants in cause number
10-08-00329-CV are Margaret Meece, Patrick Meece, and Margaret Hiebeler.  The Meeces filed a Suggestion of
Bankruptcy advising this Court that they had filed a voluntary bankruptcy
petition on September 3, 2008.  Accordingly, cause number 10-08-00329-CV was suspended because of the automatic bankruptcy stay.  See
Tex. R. App. P. 8.2; 11 U.S.C.A.
§ 362(a).
Because the stay was effective only as
to the Meeces, the remaining appellant, Margaret Hiebeler, could not benefit
from the Meeces’ bankruptcy stay.  Accordingly, we severed the appeals of the Meeces
from the remainder of the appeal of Hiebeler in an October 15, 2008 Severance
and Reinstatement Order, and the Clerk docketed the Meeces’ appeal under cause
number 10-08-00354-CV, styled Margaret Meece and Patrick Meece v. OCC
Construction Corporation.  In a memorandum opinion, for administrative
purposes, we suspended cause number 10-08-00354-CV and closed it subject to
reinstatement on proper motion.
Our October 15, 2008 order also reinstated
cause number 10-08-00329-CV, and the Clerk of this Court re-styled it as Margaret
Hiebeler v. OCC Construction Corporation.
            The Meeces then filed a
motion to reconsider our severance order, asserting that Hiebeler’s house was
constructed on a portion of the Meeces’ homestead, which is part of their
bankruptcy estate and that the Meeces’ claims against OCC, which are also part
of their bankruptcy estate, include the real property that Hiebeler’s house is
on.  OCC responded to the Meeces’ motion, arguing that our severance was
proper.
            Because the trial court’s
judgment and the documents attached to the Meeces’ motion to reconsider were
unclear, we requested the Appellants to provide us with the two mechanic’s lien
contracts on which the judgment provides for foreclosure.  Both sides provided
responsive documents, and Appellants further notified us that the court in the
Meeces’ bankruptcy has lifted the automatic stay to allow the Meeces and
Hiebeler to pursue their appeals and OCC to defend those appeals, except that
the automatic stay remains in effect with respect to any action against the
property.
            Accordingly, we grant in
part the motion to reconsider and (1) withdraw our October 15, 2008 Severance
and Reinstatement Order; and (2) reinstate cause number 10-08-00329-CV as it
was originally filed with Margaret
Meece, Patrick Meece, and Margaret Hiebeler as Appellants.  The Clerk of this Court shall re-style 10-08-00329-CV
as Margaret Meece, Patrick
Meece, and Margaret
Hiebeler v. OCC Construction Corporation.
            Cause number 10-08-00354-CV
is administratively closed.
 
PER CURIAM
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Motion to
reconsider granted in part
Order issued
and filed January 21, 2009
Do not publish